DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126173, hereinafter Kim) in view of Kumar et al. (US 2017/0098634, hereinafter Kumar).
With respect to claim 1, Kim discloses a method of forming a fan-out interconnect structure (para 0008), the method comprising:
forming a semiconductor active device structure overlying a first substrate (502 of fig. 5E), wherein the semiconductor active device structure comprises first conductive contacts (510, there can be multiple conductive contacts) protruding from one or more metallization layers (510 protrudes from 508, wherein 508 is contact pad comprises of metal) disposed in dielectric material overlying a semiconductor active device layer (layer between 502 and 520 is an insulting layer);
 forming an interconnect structure (530) overlying a second substrate (570), wherein the interconnect structure comprises second conductive contacts forming a direct vertical contact structure (530a and 530b; 530 and 530b make direct contact); and joining the first substrate with the second substrate (502 is joined with 570), wherein the joining comprises coupling the first conductive contacts with the direct vertical contact structure of the second conductive contacts (para 0074; e.g. 510 is coupled with 530 b).
In the same embodiment, Kim does not explicitly disclose wherein the direct vertical contact structure of the interconnect structure extends beyond the lateral dimensions of the semiconductor active device structure.
In an analogous art, Kumar discloses wherein the direct vertical contact structure of the interconnect structure extends beyond the lateral dimensions of the semiconductor active device structure (fig. 12; interconnect 1223 extends beyond the later sides of dies 1211 and 1221).

With respect to claim 3, Kim further discloses wherein the interconnect structure comprises global interconnects formed within a plurality of layers of dielectric material (para 0053 and 0067).
With respect to claim 5, Kim further discloses wherein the first conductive contacts comprise a plurality of conductive studs extending from the dielectric (fig. 5E; 510 extends from the insulating layer between 502 and 520).
With respect to claim 6, Kim further discloses wherein a first surface of the interconnect structure opposite a second surface coupled (fig. 5E)  with the second substrate defines a plurality of access vias (522).
With respect to claim 7, Kim further discloses wherein each access via (522) is characterized by a taper from the first surface of the interconnect structure (mere having a certain shape of a via is not critical).
With respect to claim 8, Kim further discloses wherein each access via contains a conductive liner (para 0067; liner 332 is tantalum).
With respect to claim 9, Kim further discloses wherein the second conductive contacts comprise a conductive filler contained within the plurality of access vias (para 0055).
With respect to claim 11, Kim further discloses wherein the second conductive contacts comprise a plurality of conductive landings (para 0074) defined along a 
With respect to claim 12, Kim further discloses  wherein the joining comprises bonding the plurality of conductive studs to the plurality of conductive landings (para 0074; first via 522 may be lined with a seed layer or an under fill interconnect layer 504. The first via 522 is aligned to a second conductive interconnect 510 for coupling the active die to the HDFO package structure 500. For example, a solder material may be deposited on the under fill interconnect layer 504 to couple with a contact pad 508 for coupling the active die 502 to the HDFO package structure 500).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim/Kumar in view of Santadrea et al. (US 5,514,613, hereinafter Santadrea).
With respect to claim 4, Kim/Kumar discloses the method of forming an interconnect structure of claim 3, 
Kim/Kumar does not explicitly disclose wherein the interconnect structure is formed as a reverse process in which a final global interconnect layer is formed prior to a semi-global or intermediate interconnect layer.
In an analogous art, Santadrea discloses wherein the interconnect structure is formed as a reverse process in which a final global interconnect layer is formed prior to a semi-global or intermediate interconnect layer (col. 5; lines 1-9; interconnect layers can be formed in reverse order top layer/global layer can be formed prior to lower layers). Therefore, it would have been obvious to one of an ordinary skilled in the art at .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim/Kumar in view of Oliver et al. (US 2017/0133336, hereinafter Oliver).
With respect to claim 10, Kim/Kumar further discloses wherein the joining further comprises contacting the conductive filler contained within the plurality of access vias with the plurality of conductive studs (para 0055).
Kim/Kumar does not explicitly disclose heating the conductive filler to cause the conductive filler to melt and flow about the conductive studs to electrically couple the conductive filler with the conductive studs.
In an analogous art, Oliver discloses heating the conductive filler to cause the conductive filler to melt and flow about the conductive studs to electrically couple the conductive filler with the conductive studs (para 0000). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim/Kumar’s method by adding Oliver’s disclosure in order provide strong bonds between device layers.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim/Kumar in view of Haba et al. (US 2013/0175699, hereinafter Haba).
With respect to claim 13, Kim/Kumar disclose the method of claim 1.
Kim/Kumar does not explicitly disclose wherein the interconnect structure comprises third conductive contacts, and wherein the method further comprises: 
In an analogous art, Haba discloses wherein the interconnect structure comprises third conductive contacts (para 0055; fig. 8- 13), and wherein the method further comprises: forming a second semiconductor active device structure overlying a third substrate (para 0058), wherein the second semiconductor active device structure comprises fourth conductive contacts (para 0059); and joining the third substrate with the second substrate (para 0059), wherein the joining comprises coupling the fourth conductive contacts with the third conductive contacts (fig. 13).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim/Kumar’s method by adding Haba’s disclosure in order to reduce the size of the package.

Claims 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126173, hereinafter Kim) in view of Oliver.
With respect to claim 14, Kim discloses  a method of forming an interconnect structure (para 0008), the method comprising: forming a reverse interconnect structure (430 of fig. 4M) for one or more active devices (402) over an interconnect substrate (440), wherein the reverse interconnect structure comprises a conductive material (430 is conductive) formed within a plurality of layers of dielectric material (para 0053; 430 is 
at least partially filling each via with a conductive filler material (para 0055); and  
positioning a plurality of conductive extensions (510 of fig. 5E) of a first semiconductor active device within a subset of the plurality of vias (para 55 and 0076), the conductive extensions protruding from one or more metallization layers (510 protrudes from 508, wherein 508 is contact pad comprises of metal) disposed in dielectric material overlying a semiconductor active device layer (layer between 502 and 520 is an insulting layer).
Kim does not explicitly disclose melting the conductive filler material to electrically couple the conductive extensions of the first semiconductor active device with the conductive material of the reverse interconnect structure.
In an analogous art, Oliver discloses melting the conductive filler material to electrically couple the conductive extensions of the first semiconductor active device with the conductive material of the reverse interconnect structure (para 0099). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Oliver’s disclosure in order provide strong bonds between device layers.
With respect to claim 16, Kim further discloses positioning a plurality of conductive extensions of a second semiconductor active device within a second subset of the plurality of vias (para 0055).
Kim does not explicitly disclose melting the conductive filler material within the second subset of the plurality of vias to electrically couple the conductive extensions of the second semiconductor active device with the conductive material of the reverse interconnect structure.
In an analogous art, Oliver discloses melting the conductive filler material within the second subset of the plurality of vias to electrically couple the conductive extensions of the second semiconductor active device with the conductive material of the reverse interconnect structure (para 0099). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Oliver’s disclosure in order provide strong bonds between device layers.
With respect to claim 17, Kim disclose the method of forming an interconnect structure of claim 14.
	Kim does not explicitly disclose planarizing the first surface of the reverse interconnect structure to limit the conductive filler material to be within the plurality of vias.
	In an analogous art, Oliver discloses planarizing the first surface of the reverse interconnect structure to limit the conductive filler material to be within the plurality of vias (para 0110).

With respect to claim 18, Kim discloses forming a reverse interconnect structure (430 of fig. 4M)  for one or more active devices (402) over an interconnect substrate (440), wherein the reverse interconnect structure comprises a conductive material formed within a plurality of layers of dielectric material (para 0053; 430 is within multiple dielectric layers of 420); and forming a contact landing (e.g. 408; para 0064 there can be multiple landing areas) along a first surface (top surface of 430) of the reverse interconnect structure opposite a second surface (back surface of 430) adjacent the interconnect substrate (back surface of 430 is adjacent to 440), wherein the contact landing provide access to the conductive material (para 0064), and wherein the contact landing is sized larger than a corresponding conductive extension of one or more semiconductor active device structures (landing part is larger than the extension part 422 or 406).
Kim does not explicitly disclose that there is a plurality of contact landings. It would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s first embodiment by having a plurality of contact landings in order to connect to other devices.
With respect to claim 19, Kim further discloses wherein the contact landings extend beyond a dielectric material defining the first surface of the reverse interconnect structure (landing is extending dielectric layer of 420).
With respect to claim 20, Kim further discloses positioning a plurality of conductive extensions of a semiconductor active device adjacent the plurality of contact landings (fig. 4M); and bonding the plurality of conductive extensions to the plurality of contact landings to electrically couple the conductive extensions of the semiconductor active device with the conductive material of the reverse interconnect structure (para 0063).
In the same embodiment, Kim does not explicitly disclose that wherein the reverse interconnect structure extends beyond the lateral dimensions of the semiconductor active device.
In another embodiment, Kim discloses that wherein the reverse interconnect structure extends beyond the lateral dimensions of the semiconductor active device (fig. 3).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s first embodiment by having that wherein the reverse interconnect structure extends beyond the lateral dimensions of the semiconductor active device in order to manufacture a semiconductor device according to desired specifications.


Response to Arguments
This action is response to applicant's arguments filed on 09/14/2021. Regarding amended limitation of claims 1 and 14, applicant’s arguments have been considered, however they are not persuasive.


    PNG
    media_image1.png
    161
    806
    media_image1.png
    Greyscale

		Examiner respectfully disagrees and presents below:
	Kim discloses:
“ protruding from one or more metallization layers (510 protrudes from 508, wherein 508 is contact pad comprises of metal) disposed in dielectric material overlying a semiconductor active device layer (layer between 502 and 520 is an insulting layer)”.
	Regarding claim 18, applicant argues:


    PNG
    media_image2.png
    473
    743
    media_image2.png
    Greyscale


       First of all, as stated in the final rejection (final rejection, pages 9-10) fig. 4J of Kim was not referred for rejection of claim 18. Instead, fig. 4M of Kim was referred to address the claim  limitations. Considering a typo, and assuming that applicant intended to refer to fig. 4M. Examiner respectfully disagrees, because as shown in fig. 4M, the contact landing 408 are formed on the opposite side of 430 while the other side of 430 is in contact with 440. There are two surfaces of 430, one in contact with 440 and the opposite side of 430 having a landing 408, as required by the claim language. 
         Applicant rightfully admits on page 8 of applicant’s response “
    PNG
    media_image3.png
    26
    542
    media_image3.png
    Greyscale
”
Therefore, the rejection has been maintained. 




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816